Title: To James Madison from Daniel D. Tompkins, 24 October 1814
From: Tompkins, Daniel D.
To: Madison, James


        
          Sir,
          Albany October 24. 1814
        
        Col. Jenkins quarter master General of this military district & late Secretary of this state sets out this morning for Washington on public business; and I beg leave to recommend him to your notice as a gentleman of

the highest respectability & intelligence. He is capable of giving such views of the Department over which he presides both for newyork and this district as will be highly important to the Gove[r]nment & I shall be very happy to receive through him such information & assistance in relation to the Quarter masters Department for the third military District as you may think proper to confide to him. I have the honor to be, with the highest respect and esteem Your Ob St
        
          Daniel D. Tompkins
        
      